Citation Nr: 0407087	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  02-20 066	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether the 60 percent evaluation assigned for the 
veteran's connective tissue disability was properly reduced 
to 40 percent, effective December 1, 2001.

2.  Whether the veteran is entitled to a total disability 
evaluation based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from November 1979 to January 
1997.  Her claims come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee. 

In May 2003, a videoconference hearing was held between the 
RO and Washington, D.C. before the undersigned Acting 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b).  A 
transcript of that hearing has been associated with the 
claims file.

The Board notes that the veteran, in January 2003, submitted 
a claim for an increased evaluation for her connective tissue 
disability.  The matter is referred to the RO for appropriate 
action.


REMAND

The veteran seeks the restoration of the 60 percent 
evaluation assigned to her connective tissue disability, as 
well as the assignment of a total disability evaluation based 
on individual unemployability (TDIU).  A determination has 
been made that additional development is necessary in the 
current appeal.  Accordingly, further appellate consideration 
will be deferred and this case is remanded to the RO for 
action as described below.

The veteran submitted additional medical evidence concerning 
her claims in conjunction with her May 2003 videoconference 
hearing.  She did waive review of the evidence by the agency 
of original jurisdiction and therefore referral to the RO of 
evidence received directly by the Board is not required.  
38 C.F.R. § 20.1304.  In any case, since the matter is being 
remanded, the RO will have the opportunity to consider the 
evidence submitted to the Board by the veteran in May 2003.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA, in part, 
redefined the obligations of VA with respect to its duties to 
notify and assist a claimant.  Furthermore, in August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  The VCAA and its 
implementing regulations are applicable to the claims at 
issue in this appeal.  The VCAA provides that VA must notify 
a claimant of the information and evidence needed to 
substantiate her claim and assist her in obtaining and fully 
developing all of the evidence relevant to that claim.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  In this case, 
VA has not yet satisfied these duties.

First, there is relevant evidence that is outstanding and 
needs to be secured.  During the May 2003 videoconference 
hearing, the veteran testified that she was receiving 
treatment at the VA clinic in Clarksville.  See Hearing 
Transcript p. 6.  Inasmuch as the medical records generated 
subsequent to the May 2003 hearing might be pertinent to the 
veteran's claims, the RO should secure them on remand.  The 
veteran also testified that she had received vocational 
rehabilitation services from 1999 to 2000, and that she had 
been fired from her job at the Department of the Treasury in 
2002, as a result of her connective tissue disability.  See 
Hearing Transcript pp. 4-5, 7.  Given the veteran's testimony 
in this regard, the RO should obtain the veteran's vocational 
rehabilitation file as it might contain documents addressing 
how her service-connected disabilities affect her 
employability.  The RO should also advise the veteran to 
submit any employment records from the Department of the 
Treasury that might confirm her assertion that she was fired 
as a result of her service-connected connective tissue 
disability.

Second, since the VCAA was enacted, the United States Court 
of Appeals for Veterans Claims has mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
the statute, 38 U.S.C.A. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
In this case, with regard to the veteran's claim for 
restoration of the 60 percent evaluation initially assigned 
to her connective tissue disability, effective January 9, 
1997, the RO never provided the veteran notice that strictly 
complied with the VCAA.  With regard to the veteran's TDIU 
claim, the RO provided the veteran such notice in a letter 
sent in March 2002.  However, the RO sent the letter to an 
incorrect address and the post office returned it with a 
stamped message indicating that there was no such number or 
street.  There is no indication in the claims file that the 
RO tried to resend the letter to the veteran's correct 
address.  Accordingly, on remand, the RO should send the 
veteran another, correctly addressed letter that acknowledges 
both of the veteran's claims and includes all of the 
statutorily required information.  

Third, in June 1997, the RO granted the veteran's claim of 
entitlement to service connection for a connective tissue 
disorder and assigned her a 60 percent evaluation for that 
disability, effective from January 9, 1997.  This evaluation 
had remained in effect for in excess of three years, when in 
August 2000, the veteran underwent a VA infectious, immune 
and nutritional disabilities examination.  Based on the 
findings of that examination, the RO, in a rating decision 
dated May 2001, proposed to reduce the evaluation assigned to 
the veteran's connective tissue disability to 40 percent.  
The RO notified the veteran of this proposal and the veteran 
responded by disputing the proposed reduction and arguing 
that her connective tissue disability had worsened, not 
improved.  Thereafter, by a rating decision dated in 
September 2001, the RO reduced the evaluation as proposed, 
effective December 1, 2001.

Since then, the veteran and her representative have continued 
to dispute the rating reduction and to assert that the 
connective tissue disability has worsened.  Their statements 
in this regard suggest that the veteran is seeking both a 
restoration of the 60 percent evaluation that was initially 
assigned her connective tissue disability as well as an 
increased evaluation for that disability.  Despite this fact, 
the RO did not treat the veteran's claim as if it involved 
two components.  Rather, the RO characterized the issue on 
appeal as whether the reduction was proper and then 
considered that claim based on regulations pertaining to 
claims for increased evaluations.  On remand, the RO should 
address the veteran's increased rating claim.

Fourth, under 38 U.S.C.A. § 5103A (West 2002), VA's duty to 
assist includes providing the claimant a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  In this 
case, it would be prudent to afford the veteran such an 
examination, during which an examiner could definitively 
determine whether the veteran's service-connected 
disabilities render her unemployable.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

This case is REMANDED for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C. 
A. §§ 5102, 5103, and 5103A (West 2002), 
the implementing regulations found at 
38 C.F.R. § 3.159 (2003) and any other 
applicable legal precedent is completed.  
In particular, the RO must notify the 
veteran of the information and evidence 
needed to substantiate each of her claims 
and of what part of such evidence she 
should obtain and what part the RO will 
yet attempt to obtain on her behalf.  She 
should also be told to provide any 
evidence in her possession that is 
pertinent to her claims on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002).

2.  VA should inform the veteran in 
writing that it is her responsibility to 
submit all relevant employment information 
in support of her TDIU claim.  The RO 
should explain to the veteran that this 
information should confirm her assertion 
that she was fired from her last place of 
employment, the Department of the 
Treasury, due to her service-connected 
disabilities or demonstrate that she is in 
receipt of Social Security disability 
benefits due to her service-connected 
disabilities.

3.  The RO should contact the appellant to 
determine the names, addresses, and dates 
of treatment by any physicians, hospitals 
or treatment centers (private or 
government) who provided her with relevant 
evaluation or treatment for her service-
connected disabilities, not already 
provided.  After obtaining the appropriate 
signed authorization for release of 
information from the appellant, the RO 
should contact each physician, hospital, 
or treatment center specified by the 
appellant to obtain any and all medical or 
treatment records or reports relevant to 
the claims on appeal.  In particular, the 
records from VA treatment from 2003 to the 
present should be obtained.  All 
correspondence, as well as any medical or 
treatment records obtained, should be made 
a part of the claims file.  If private 
treatment is reported and those records 
are not obtained, the appellant and her 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

4.  The RO should obtain and associate 
with the claims file the veteran's VA 
vocational rehabilitation file.

5.  After the above development has been 
completed, the veteran should be scheduled 
for appropriate VA medical examinations of 
her general medical condition as well as 
her three service-connected disabilities.  
These medical examinations should be broad 
enough to cover all diseases, injuries, 
and residual conditions which are 
suggested by the veteran's complaints, 
symptoms or findings to be associated with 
her service-connected disabilities at the 
time of examination.  All complaints or 
symptoms having a medical cause should be 
covered by a definite diagnosis.  All 
necessary tests, as well as any other 
recommended examinations, should be 
conducted and all clinical manifestations 
attributable to each disability should be 
reported in detail.  The examining 
physicians should be given access to the 
veteran's claims file for a sufficient 
period of time in conjunction with the 
examinations to allow for a complete 
review of the record; the examiners should 
state said review was conducted in their 
reports.  The examiners should describe in 
detail the impact, if any, that the 
veteran's service-connected disabilities 
(singularly or in combination) have on her 
employability.

6.  Upon receipt of the VA examination 
report(s), the RO should conduct a review 
to verify that all requested opinions 
have been offered.  If information is 
deemed lacking, the RO should refer the 
report to the VA examiner(s) for 
corrections or additions.

7.  Thereafter, the RO should consider 
all of the evidence of record and 
readjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003), (to be codified at 38 U.S.C. § 5109B, 
and 38 U.S.C. § 7112).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



		
	M. HANNAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


